EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Response to Arguments
Independent Claims 1, 11 and 12 have added the limitations from now cancelled Claim 16 that was objected to in the Final Rejection dated 10/18/2021 for having allowable subject matter. The independent Claims have also removed another limitation, namely, “control display of icons on a display device, the icons representing the plurality of devices and arranged on a basis of the positions of the plurality of devices, and the abnormal device being identified by a graphic in the display of the icons”. Also, Claims 18-20 have been added.

Allowable Subject Matter
Claims 1-5, 8-12, 14, 15 and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination a control method, comprising:
“a piece of the absolute position information reported by a first device indicates a position of the first device, and

Claims 2-5, 8-10, 17 and 18 are allowed as depending on Claim 1.
Claim 11 is allowed on the same grounds as Claim 1.
Claims 14 and 19 are allowed as depending on Claim 11.
Claim 12 is allowed on the same grounds as Claim 1.
Claims 15 and 20 are allowed as depending on Claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        12/17/2021

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868